Citation Nr: 1112291	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel







INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946, and from October 1947 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which found no new and material evidence had been submitted to reopen a service connection claim for PTSD.  The Veteran perfected an appeal of that determination.  

In September 2008, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims file.  In a November 2008 decision, the Board found new and material evidence had been submitted to reopen the Veteran's service connection claim for PTSD.  The Board then remanded this issue for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2006 and December 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the June 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice in June 2006 was issued prior to the May 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in December 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  

Additionally, in November 2009, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the Appellant engaged in combat with the enemy and her alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  In the present case, the Veteran reports combat exposure during military service in World War II.  The Veteran's DD Form 214, however, is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar award indicative of participation of combat.  Further, except for the Veteran's contention, there is no evidence that the Veteran participated in combat.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Where, however, as here, the overall evidence of record suggests against a diagnosis of the claimed condition the Board finds that holding to be distinguished.  

In the present case, the preponderance of the psychiatric treatment records is against a finding of a current diagnosis of PTSD.  Upon the Veteran's initial filing of a service connection claim for PTSD, he was afforded a June 2000 VA psychiatric examination.  A history of combat during World War II was reported by the Veteran and noted by the examiner.  After examining the Veteran, the examiner diagnosed psychological symptoms (anxiety) affecting a medical condition (stomach disorder).  

A VA psychiatric examination was next afforded the Veteran in May 2002, resulting in confirmation of the prior diagnosis of psychological symptoms (anxiety) affecting a medical condition (stomach disorder).  PTSD was not diagnosed at that time.  The Veteran was hospitalized at a VA medical center in July 2002 for treatment of an abdominal arteriovenous malformation, and a history of PTSD was noted at that time.  That notation, however, appears to be the result of the Veteran's self-reported medical history, as a psychiatric evaluation was not performed, according to the record.  Information from a veteran which is merely transcribed by a medical professional still amounts only to a lay statement from the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any medical comment by that examiner, does not constitute competent medical evidence).  

More recently, the Veteran tested positive on PTSD screening on three occasions, in March 2006, May 2007, and March 2008.  These screenings were all part of more general medical evaluations.  

Since that time, the Veteran was afforded a VA medical examination in December 2010, at which time his claims file and medical records were reviewed in conjunction with the examination.  The examiner noted the Veteran's reported stressors, including occupying Nagasaki approximately one week after the atomic bomb was dropped, and witnessing a ship explosion during World War II.  Nevertheless, the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  A diagnosis of anxiety disorder was warranted, however, according to the examiner.  

In considering the Veteran's service connection claim for PTSD, the Board is aware that such a psychiatric disability claim must consider any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the present case, however, the Veteran has already been awarded service connection for psychophysiological gastrointestinal reaction, with depressive reaction and anxiety disorder; therefore, the Board will limit its discussion at this time to the issue of PTSD.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for PTSD.  Although the Veteran was noted to have a history of PTSD on VA hospitalization in July 2002, and was positive for PTSD on three subsequent screenings, the more in-depth June 2000, May 2002, and December 2010 VA psychiatric examinations were all negative for diagnoses of PTSD.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In weighing the various examination reports and clinical records, the Board notes that the various diagnoses of PTSD within the record were all made in the course of more general medical evaluations, and lack the depth of the three VA psychiatric examinations.  These diagnoses lacked a rationale regarding how the DSM-IV criteria were met, further reducing the evidentiary value of these diagnoses.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a medical opinion should contain sufficient detail and rationale to allow the Board to make a fully informed evaluation).  On the other hand, the various VA examiners in 2000, 2002, and 2010 examined the Veteran solely for the purpose of determining a psychiatric diagnosis, and specifically determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  These examiners had the additional benefit of review of the claims folder.  

Overall, the Board finds that the weight of the medical evidence is against a finding that the Veteran has ever manifested PTSD.  Thus, this claim is distinguishable from McClain which involved a conceded disability which had become asymptomatic during the appeal period.  

The Veteran himself has alleged that he has a current diagnosis of PTSD as the result of incidents experienced during military service.  As a layperson, however, the Veteran has limited competence to speak to issues involving medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Nevertheless, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for PTSD, as a current diagnosis of such a disability, or a nexus linking PTSD to an in-service stressor, has not been presented.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


